FILED
                                                             MARCH 26, 2020
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

IN THE MATTER OF THE MARRIAGE                 )         No. 36670-7-III
OF                                            )
                                              )
SHENNEN MARGARET GOODYEAR-                    )
BLACKBURN,                                    )         OPINION PUBLISHED
                                              )         IN PART
                     Appellant,               )
                                              )
              v.                              )
                                              )
SHAWN DAVID BLACKBURN,                        )
                                              )
                     Respondent.              )

       LAWRENCE-BERREY, J. — Shawn Blackburn sought reimbursement from Shennen

Goodyear-Blackburn for overpaid day care expenses. Shennen1 claimed she incurred

over $15,000 of day-care expenses, but could not produce cancelled checks or invoices.

The trial court applied a 10-year statute of limitations and entered judgment in favor of

Shawn for $43,300. We hold that the two-year catchall statute of limitations applies and

reverse Shawn’s judgment and remand for further proceedings.


       1
         To avoid overuse of “Mr.” and “Ms.” when parties have the same last name, we
often refer to them by their first names.
No. 36670-7-III
In re Marriage of Blackburn


                                           FACTS

       In 2009, the parties agreed on terms to a legal separation, including primary

placement of their son with Shennen. The agreement required Shawn to pay Shennen 100

percent of educational expenses. When the agreement was presented, the trial court

interlineated “and day care” so the provision required Shawn to pay Shennen 100 percent

of “educational and day care expenses.” Clerk’s Papers (CP) at 13.

       In 2010, the trial court converted the legal separation into a dissolution. The final

orders did not alter the earlier set child care obligation. As part of the dissolution decree,

both parties were permitted to purchase the family home from the other by paying the

other one-half of the net equity after a professional appraisal.

       In June 2012, the Department of Child Services administratively set the monthly

child care expense payment at $650. The parties do not dispute that Shawn paid that

monthly amount.

       At some point, Shawn questioned to what extent Shennen had incurred child care

expenses for their son. Shawn and Shennen tried to resolve this question. Between

May 2016 and March 2017, Shennen issued Shawn four checks totaling $3,500. In the

memo area of the first $1,000 check, Shennen wrote: “Repayment settlement total

[$]11,050 due @ 4/30 – this [$]1,000.” CP at 110.


                                              2
No. 36670-7-III
In re Marriage of Blackburn


       In September 2018, Shawn brought a motion requiring Shennen to show cause

why he should not receive a $43,300 credit toward his purchase of Shennen’s interest in

the former family home. The amount reflects a $3,500 credit against monthly payments

of $650 from June 1, 2012 through May 31, 2018.

       Shennen opposed the motion. She asserted Shawn had agreed to various offsets

that significantly reduced the debt he now claimed. Shawn disputed an agreement was

reached.

       Shennen claimed the governing statute of limitations was two years. In addition,

she claimed she was entitled to offsets totaling $15,550 for child care, $7,423 for their

son’s unreimbursed medical costs, and $1,900 for additional amounts. The

documentation she presented in support of her requests for offsets did not include checks

or invoices. With respect to child care expenses, her documentation included signed

verifications from two persons attesting to monthly amounts, each purportedly received to

care for the couple’s child. At Shennen’s request, the trial court gave her additional time

to produce checks and invoices to support her offset claims. After more than two months,

she failed to provide any documentation.

       In March 2019, the trial court issued its written ruling. It found there was no

agreed reduction of the debt and, without clearly explaining why, it refused to apply


                                             3
No. 36670-7-III
In re Marriage of Blackburn


equitable estoppel or laches. The trial court noted that RCW 4.16.020 provides for a 10-

year statute of limitations for past due child support obligations that accrue under an

administrative order. Citing RCW 74.20A.020(6), which defines “administrative order,”

it concluded that the debt was a child support obligation that accrued under an

administrative order. The trial court, therefore, entered judgment in Shawn’s favor in the

amount of $43,300.

       Shennen timely appealed to this court. Shennen has since passed away and her

estate has substituted in this and the lower court as the party in interest.

                                         ANALYSIS

       STATUTE OF LIMITATIONS

       The parties disagree which statute of limitations controls. Determinations of

which statute of limitations applies to a specific cause of action is a question of statutory

construction this court reviews de novo. City of Pasco v. Pub. Emp’t Relations Comm’n,

119 Wash. 2d 504, 507, 833 P.2d 381 (1992).

       Statutes are construed by applying well settled principles. Cortez-Kloehn v.

Morrison, 162 Wash. App. 166, 170, 252 P.3d 909 (2011). The purpose of statutory

construction is to give effect to the legislature’s meaning and intent. Roberts v. Johnson,

137 Wash. 2d 84, 91, 969 P.2d 446 (1999). “Statutes must be interpreted and construed so


                                               4
No. 36670-7-III
In re Marriage of Blackburn


that all the language used is given effect, with no portion rendered meaningless or

superfluous.” Whatcom County v. City of Bellingham, 128 Wash. 2d 537, 546, 909 P.2d
1303 (1996).

       If a statute is clear and unambiguous, it does not need interpretation. State v. J.P.,

149 Wash. 2d 444, 450, 69 P.3d 318 (2003). Thus, we always begin with the statute’s

“‘plain language and ordinary meaning.’” Id. (quoting Nat’l Elec. Contractors Ass’n v.

Riveland, 138 Wash. 2d 9, 19, 978 P.2d 481 (1999)). When interpreting a statute with

undefined terms, this court will give those terms their plain and ordinary meaning, unless

there is contrary legislative intent. State v. Connors, 9 Wash. App. 2d 93, 95-96, 442 P.3d
20, review denied, 193 Wash. 2d 1041, 449 P.3d 656 (2019). If a statute is ambiguous and

the intent of the legislature is unclear, the court may rely on legislative history, including

bill reports, to help decipher the statute’s meaning. Biggs v. Vail, 119 Wash. 2d 129, 134,

830 P.2d 350 (1992).

       RCW 4.16.130 provides: “An action for relief not hereinbefore provided for, shall

be commenced within two years after the cause of action shall have accrued.” Therefore,

unless Shawn can point to a specific statute of limitations, this two-year statute controls.

       Shawn cites both RCW 4.16.020(2) and RCW 4.16.020(3). He argues both control

his cause of action.


                                               5
No. 36670-7-III
In re Marriage of Blackburn


       RCW 4.16.020(2) provides in relevant part: “The period prescribed for the

commencement of actions shall be . . . ten years . . . [f]or an action upon a judgment or

decree of any court of the United States . . . .”

       Shawn argues his action is one to enforce the original child support order, which is

part of the divorce decree. In support of his argument, he cites a provision of the support

order that states: “The obligor may be able to seek reimbursement for day care or special

child rearing expenses not actually incurred. RCW 26.19.080.”2 CP at 11. This

provision uses the word “may” and directs the parties to RCW 26.19.080, which sets forth

limitations and procedures for seeking reimbursements for overpaid day care or special

child rearing expenses. We construe the provision as notifying the parties of a statutory


       2
         RCW 26.19.080(3) provides in relevant part:
       If an obligor pays court or administratively ordered day care or special child
       rearing expenses that are not actually incurred, the obligee must reimburse
       the obligor for the overpayment if the overpayment amounts to at least
       twenty percent of the obligor’s annual day care or special child rearing
       expenses. The obligor may institute an action in the superior court or file an
       application for an adjudicative hearing with the department of social and
       health services for reimbursement of day care and special child rearing
       expense overpayments that amount to twenty percent or more of the
       obligor’s annual day care and special child rearing expenses. . . . If the
       obligor does not have child support arrearages, the reimbursement may be
       in the form of a direct reimbursement by the obligee or a credit against the
       obligor’s future support payments. If the reimbursement is in the form of a
       credit against the obligor’s future child support payments, the credit shall be
       spread equally over a twelve-month period. . . .

                                               6
No. 36670-7-III
In re Marriage of Blackburn


right, not as creating a right in the decree for reimbursement. Shawn’s argument would

be stronger if the provision stated, “The obligor shall be liable for reimbursement of day

care or special child rearing expenses not actually incurred.” Because it does not say this,

we conclude that Shawn’s request for reimbursement of child care overpayments is not an

action to enforce the child support order.

       RCW 4.16.020(3) provides in relevant part: “The period prescribed for the

commencement of actions shall be . . . ten years . . . [after] the eighteenth birthday of the

youngest child named in the order for whom support is ordered for an action to collect

past due child support . . . .”

       Here, Shawn seeks reimbursement for overpaid child care expenses. He does not

seek to recover past due child support. Overpaid child care expenses are not past due

child support. We conclude RCW 4.16.020(3) does not apply.

       The Estate argues the applicable statute of limitations is 12 months. It cites one

sentence in RCW 26.19.080(3). We earlier set forth most of this subsection in our

footnote 2. The one sentence relied on by the Estate provides: “If the reimbursement is in

the form of a credit against the obligor’s future child support payments, the credit shall be

spread equally over a twelve-month period.”




                                              7
No. 36670-7-III
In re Marriage of Blackburn


       We reject the Estate’s argument that RCW 26.19.080(3) provides a 12-month cap

for overpaid child care expenses. That section provides a 12-month cap if the obligor

parent seeks reimbursement by offsetting future child support payments. Here, Shawn

does not seek reimbursement by offsetting future child support payments. Rather, he

seeks a judgment to offset Shennen’s one-half net equity in the former family home.

       Because neither RCW 4.16.020(2) nor RCW 4.16.020(3) apply, we conclude the

two-year catchall statute of limitations applies.3 We remand for the trial court to enter an

amended judgment based on a two-year statute of limitations.

       Reversed and remanded.

       A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder,

having no precedential value, shall be filed for public record pursuant to RCW 2.06.040,

it is so ordered.




       3
         Shawn does not argue that Shennen’s four payments constitute an
acknowledgment of the debt for purposes of recommencing the statute of limitations. We
doubt the argument would have succeeded. Shennen never acknowledged the debt.
Rather, she disputed it. Her four payments, coupled with the “Repayment settlement total
[$]11,050” notation on the first check, reflect her willingness to pay a lesser amount.

                                             8
No. 36670-7-III
In re Marriage of Blackburn


       DENIAL OF EQUITABLE RELIEF

       The Estate contends the trial court erred by not applying equitable estoppel or

laches. We disagree.

       The trial court did not explicitly explain why it denied Shennen’s request for

equitable relief. But based on the parties’ briefing below and on appeal, we can discern

the trial court’s reasons.

       The trial court determined that Shawn was not equitably estopped from requesting

full reimbursement because he had not agreed to a lesser amount. We see no error. Even

if Shennen had established that Shawn had agreed to receive a lesser reimbursement, she

did not perform the agreement. Under the law of accord and satisfaction, when a debtor

fails to pay the lesser negotiated amount, the creditor may bring an action on the original

disputed amount. Douglas Nw., Inc. v. Bill O’Brien & Sons Constr., Inc., 64 Wash. App.
661, 685-87, 828 P.2d 565 (1992). Here, Shennen did not pay the purported negotiated

amount of $11,050.

       Nevertheless, the trial court found that Shawn had not agreed to a lesser negotiated

amount. Equitable estoppel requires a party’s claim to be inconsistent with a prior act or

statement. Club Envy of Spokane, LLC v. Ridpath Tower Condo. Ass’n, 184 Wash. App.
593, 601, 337 P.3d 1131 (2014). Shawn’s request to recover the disputed amount,


                                             9
No. 36670-7-III
In re Marriage of Blackburn


therefore, was not inconsistent with any prior act or agreement. We conclude the trial

court did not err by refusing to apply equitable estoppel to this dispute.

       The doctrine of laches is an implied equitable waiver arising when the plaintiff has

knowledge of existing conditions and acquiesces to them. Buell v. City of Bremerton, 80
Wash. 2d 518, 522, 495 P.2d 1358 (1972). A defendant wishing to raise a laches defense

must prove three elements, “‘(1) knowledge or reasonable opportunity to discover on the

part of a potential plaintiff that he has a cause of action against a defendant; (2) an

unreasonable delay by the plaintiff in commencing that cause of action; and (3) damage to

the defendant resulting from the unreasonable delay.’” King County v. Taxpayers of King

County, 133 Wash. 2d 584, 642, 949 P.2d 1260 (1997) (quoting 15 LEWIS H. ORLAND &

KARL B. TEGLAND, WASH. PRACTICE § 651, at 478 (5th ed. 1996)).

       Here, the Estate argues Shawn unreasonably delayed to bring this action until he

wished to purchase the family home. We do not discern any unreasonable delay. Shawn

had good reason to not earlier seek reimbursement. Reimbursement would have come

directly from Shennen and, thus, taken away from their son’s care. Waiting until Shawn

could offset the family home purchase was not an unreasonable delay. We conclude the

trial court did not err by refusing to apply laches to this dispute.




                                              10
No. 36670-7-III
In re Marriage of Blackburn


       The parties have not discussed whether Shennen's payment of $3,500 to Shawn

should be credited to the reduced judgment. We suggest, but do not hold, that the law of

accord and satisfaction might be applied to resolve that issue.

       Reversed and remanded.




                                                  Lawrence, Berrey, J.
                                                                             j
WE CONCUR:




 Q.             ~
                ...., '
                          /A ......
                          '--· ,J.
Pennell, C.J.




Siddoway, J.




                                             11